BIERAL
                    0                  AS




                        4x-11    3,    1952

Brother Raphael Wilson
Secretary-Treasurer
Texas State Board of Examiners
  of the Basic Sciences
Austin, Texas           Opinion No. V-1431
                           Re:        Necessity for all licensed
                                      naturopathic physicians to
                                      have a basic science certl-
Dear Sir:                             flcate.
            Reference    Is made to your request       in which
you ask:
            “Question 1: Are Sections 12, 18a and
     18b of H.B. 69, Acts of the Fifty-first  Leg-
     islature,   in conflict?
            “Question 2: If, In your opinloni.these
     sections are in conflict,-which   section Is to
     be interpreted   as valid by this Board in the
     enforcement of the Basic Science Law?
           “Question 3 : Is It necessary for all
     naturopathic   physicians licensed in the State
     of Texas to hold a basic science certificate
     issued by this Board?
           “Quest i,on 4 :, If your answer to question
     3 is in the affirmative,     are the licenses  is-
     sued ,to naturopathic    physicians without a
     basic science certificate      valid?”
          Sections 12, 18a and 18b of House Bill             69,
Acts 51st Leg., R.S. 1949, ch. 480, p. 890 (Art.             4590d,
V.C.S.) provide:
            “Sec. 12. Any naturopathic   physician
     who has been practicing   naturopathy in this
     State for three (3) years next preceding the
     passage of this Act and when membership was
     not fraudulently  obtained,  shall be granted
     a license under the provisions    of this Act,
Brother   Raphael Wilson,   page 2   (V-1431)


     Provided however, that any paturopathlc           phy-
     sic,ian having resided in Texas three (3)
     years and having practiced         naturopathy for
     one (1) year In Texas next preceding the pas-
     sage of this Act will not be required to have
     a certificate     of prbfiolency     from the Minimum
     Standards Board as a prerequisite          for obtain-
     ing such naturopathic       license;    naturopathic
     physicians    in practice     In this State for more
     than one (1) year, but less than three (3)
     years, shall be examined in theory, philos-
     ophy, pathology,     practice,    symptomatology,
     and diagnosis,     peculiar to naturopathy; all
     naturopathic    physicians who have been in
     practice    In this State, for less than one (1)
     year shall be required to take examinations
     as provided in Section 8 hereof.”
            “Sec. 18a.   Provided, however, no provi-
     sion of this Act shall amend or modify the
     provisions   of H.B. No. 103, Acts of the Fifty-
     first Legislature;     provided further that the
     provisions   of this Act shall be subject to
     the provisions    of H.B. No. 103, Acts of the
     Fifty-first   Legislature;    and provided further
     that no Board shall be appointed, as provided
     in this Act, until the provisions       of H.B. No.
     103, Acts of the Fifty-first      Legislature,  have
     been complied with. ”
            “Sec. 18b. Before any person shall be
     licensed under this Act he shall comply with
     the provisions     of H.B. No. 103 of the Flfty-
     first   Legislature.”
          House Bill 103, Acts 51st Leg., R.S. 1949,
ch. 95, p. 170 (Art. 459Oc, V.C*S,) commonly referred
to as the “Basic Science Law” Is an act prescribing
minimum educational   standards and requiring ,certlfi-
cates of proflclenoy   In the basio sciences for those
who engage in the praotlce of healing arts.      The “Mln-
imum Standards Board” referred    to in Seation 12 must
me&n the “State Board of Examiners in the Basla Salenoes”
which was established    by House.Blll 103. Thus Se&Ion 12
excepts certain persons from the operation of House Bill
103, while Sections 18a and 18b make all persons who come
within House Bill 69 subject to House Bill 103. .Un ues-
tlonably, Section 12 Is in conflict    with Sections 18a
Brother   Raphael Wilson,    page 3   (V-1431)


and 18b of the Act.
          In 2 Sutherland Statutory Construction
(3rd Ed. 1943) 541, we find the following:
            "General and special acts may be in
     pari materia.     If,so,   they should-be con-
     strued together,      Where one statute deals
     with a subject in general terms, and anoth-
     er deals with a part of the same subject
     in a more detailed way, the two should be
     harmonized if possible;      but if there 1% any
     conflict,    the latter will prevail,    regard-
     less of whether it was passed prior to the
     general statute,     unless it appears that
     the,legislature     intended to make the general
     act controlling,"
          Also, in the case of T0wnsend.v. Terrell,
118 Tex. 463, 16 S.W.2d 1063 (1929), the court said:
            I!
                 e  It is only where acts are so
                     e   0

     i~nconsistent as to be Irreconcilable    that
     a repeal by,implication    will be indulged.
     If there exists such conflict,    then there
     2s a presumption of the intention     to repeal
     all laws and parts of,law% in conflict     with
     the clear intent&on of the last act.      This
     is .necessari?,y &rue where (both acts cannot
     s'tand~as valid enactments.
           "This rule of con&ruc:tion ,has found
     frequent and apt lllu&ration     ~where one o'f
     the supposedly conflicting    statutes~was
     general in its term8 and the other specific.
     In-such a case it is universally     held 'that
     the specific   statute more clearly evtdences.
     the fntentlon of the Legislature     than the
     general one, and therefore    that it WI11 con-
     trol.   In such a ~case both statutes are per-
     mitted to stand - the general one applic-
     able to all cases ,except the particular     one
     embraced in the specific    statute.   . .',
            See also Sam Bassett Lbr. Co. v.'City   of
Houston, 145 Tex, 492, 198 S.W,2d 879 (1947); Canales
V. Laughlin,.147    Tex. 169, 214 S.W,2d 42 1 (194r
State v. Mauritz-Wells Co., 141 Tex. 63 , 175 S.W.2d
238 (1943).
Brother    Raphael Wilson,    page 4    (V-1431)


                In Randell v. Randell, 222 S.W.2d 252, 254
(Tex.    Civ.    App. 1949, error dlsm. w.o.j.) It Is stated:
                "Article  1995 is a general statute
        governing venue of actions.        Article   4631
        Is a particular     statute pertaining     to dl-
        vorce suits.      In case of conflict     between
        a general provision      and a special provl-
        sion dealing with the same subject,         the
        former is controlled      or limited by the
        latter;    and this is so whether the provi-
        sions in question are contained in the,
        same act or in different       enactments.    39
        Tex. Jur. 212."
           The above rules of statutory      construction
are applicable  to conflicting    provisions   in the same
statute.   Apparently conflicting    provisions    must be
harmonized and reconciled     so that every part of the
statute will be given effect,     If It Is reasonably,pos-
sible to do so.
~;:~~d~0~~7'~~~~~~~~~~~~~i~~~il~jld
294 (Tex. Civ. App.'lg$      zipetl  dism. 128 vex. 218 '97
S.W.2d 673); Standard 0i.i Co. of Texas v. State, 14;
S.W.2d 519 (Tex. Clv. App. 1940 error ref.)'         A spealflc
provision of a statute which apbears to confilct        with a
general provision   is regarded as an exception to the
general one, and the general yields~to      the special.
of Austin v. Cahill,   99 Tex. 172 88 8 W. 542 546
State v. Stack, 199 S.W.2d 701 ($ex; Civ. App:
Zufkln v. City of Galveston,     63 Tex. 437, 439
rules are expressed in the following      language:
              "It is a cardinal rule In the construc-
        tion of constitutions   and statutes that the
        whole Instrument must be taken together--the
        whole scheme had in view by the law-making
        power must be understood and carried outi and
        where there are apparent confllots    or lncon-
        slstencles  between different   parts of the
        instrument, that construction    must be adopted
        which will give effeot to every part, rather
        than that which will render any part nugatory
        and of no avail.
              "As a natural result,.of~th~%~&lnclple,
        it follows that where in one section a general
        rule is-prescribed,  which without quallfioatlon
Brother   Raphael Wilson,    page 5   (V-1431)


     wo,uld embrace an entire class of subjects,
     and In another section a different    rule is
     prescribed  for individual  subjects  pf’the
     same class,   the latter must be construed as
     exceptions  to the general rule, and be gov-
     erned by the section which Is applicable     to
     them alone. ”
           Inasmuch as the relevant portion of Section
12 of House Bill 69 is specific   In nature and more
clearly  evidences the Intention of the Legislature
than the general provisions   found In Sections 18a
and lab, it Is our opinion that the specific    pro-
vision will prevail and those naturopaths who have
resided In Texas three years and practiced    naturo-
pathy for one year In Texas next preceding the paes-
age of this Act are not required to have a certifi-
cate of proficiency  In the basic sciences.
            It follows from the foregoing that It is
necessary for all naturopathic    physicians licensed
in the State of Texas to hold a basic science cer-
tificate  issued by the Texas State Board of Examin-
ers in the basic sciences except those exempt under
the provisions    of Section 12 of Art. 4590d, V.C,S,
              In view of our answer to question 3, it      is
unnecessary     that we answer your fourth question.
                            SUMMARY
            Section 12 of Article    &god, V.C,S,., an
     act regulating     the practice  of naturopathy,
     conflicts    with Sections 18a and 18b of the
     act, and since it is specific      in nature It
     will prevail over the general provisions       con-
     tained In Sections 18a and 18b of the act.
     Therefore,    those persons exempt ,under Sec-
     tion 12 are not required to obtain basic
     science certificates     as required by Article
     459oc, v.c .s,
  Braother Raphael Wilson,   page 6” (V-1431)
,~~

              Under the provisions  of Sections 18a
       and 18b of"Article    4590d, V.C.S.,  all other
       naturopathic   physicians licensed in the State
       of Texas are required to hold basic science
       certificates.
                                       Yours very truly,
  APPROVED:                              PRICE DANIEL
                                       Attorney General
  J. C. Davis, Jr.
  County Affairs Division
  E. Jacobson                          BY&ge~$g=Li-
  Reviewing Assistant
                                           Assistant
  Charles D. Mathews
  First Assistant
  BA:mh